Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 10 and 13 – 21 have been examined. Claims 11 – 12 have been canceled by Applicant.

Double Patenting
Claims 19 and 20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Ex parte Lyell, 17 USPQ2nd_1548 (BPAI 1990) and MPEP 2173.05(p).

Allowable Subject Matter
Claims 1 – 10 and 13 – 18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
	Sanders (7,971,885) discloses a pushchair rocking device similar to the instant invention; however Sanders, either alone or in combination, neither discloses nor suggests a collapsible rocking device for a pushchair comprising a housing provided with two guides, wherein a support foot is provided at or close to each outer end of the guides, and two wheel holders arranged movably over the guides relative to the housing and configured to receive a wheel of the pushchair to be rocked, and at least one length-adjustable arm configured to adjust the mutual distance between the wheel holders. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O’Brien (2,888,086) discloses a carriage oscillating device;
McMahon (5,002,144) discloses a device for imparting orbital motion to a wheeled carriage;
Wadman (5,099,528) discloses a perambulator rocking unit;
Sanders et al. (7,971,885) disclose an infant stroller rocking device;
Cohen et al. (2009/0064410) disclose a device for rocking baby cribs, strollers, and other objects on wheels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618